Title: To Benjamin Franklin from Jonathan Williams, Sr., 24 December 1778
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Hond Sr
Boston Decr. 24. 1778
This will be handed to you by Mr Saml Bradford a Werthy young Gentleman (Son of my Friend John Bradford Esqr our Continental Agent) one of his Vews in going to France is to Perfect himSelf in the Language—Your Civilities to him as a Stranger will much Oblige Your Dutyfull Nephew & Hble Servt
Jona Williams
To Doctr. Franklin
 
Addressed: His Excellency / Benjamin Franklin Esqr / at Passy / France
Notation: Jonh Williams Boston 24 Xbre. 1778.
